Citation Nr: 1723207	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-32 574 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss, assigning a noncompensable initial rating, and denied service connection for bilateral hand warts.

In August 2013, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Audiometric examinations correspond to no greater than a level II hearing loss for the right ear, and no greater than a level III hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

Under the Veterans Claim Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2009 letter prior to the initial adjudication of the claim.  Pelegrini vs. Prinicipi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

B.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, Social Security Administration records, and all identified, available, and relevant private treatment records have been obtained and associated with the record.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.  The Veteran was also provided with VA examinations which contain a history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


C.  Stegall Compliance 

The Board finds that there was substantial compliance with the August 2014 Board remand directives.  Specifically, the Veteran underwent a VA contracted examination in August 2016.  This VA examination, as indicated, is adequate to decide the matter.  The Veteran was also asked to complete release forms so that VA could contact past medical providers and clarify if speech discrimination scores had been obtaining using the Maryland CNC test.  He did not respond by submitting the requested forms.  Finally, the matter was readjudicated in a September 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II. Legal Criteria

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends his bilateral hearing loss is more severe than rated and warrants an initial compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in January 2010.   Puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
65
70
LEFT
25
25
30
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 46.25 decibels in the right ear, and 47.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 80 percent for the left ear.  The examiner noted that the Veteran displayed hearing within normal limits to mild sensorineural hearing loss through 2000Hz, sharply sloping to a severe sensorineural hearing loss with good speech scores, bilaterally.  He also indicated that the Veteran's bilateral hearing loss had no significant effects on the Veteran's occupation and usual daily activities. 

Applying the test results of the January 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran testified at a Travel Board hearing in August 2013.  The Veteran stated that he has experienced increased difficulty with hearing.  He also noted that he must listen to television at high volumes and sometimes has to read the lips of the person with whom he is speaking.  The Veteran further testified that he speaks in louder tones, and has trouble distinguishing words at times.  

In August 2014 the claim was remanded to afford the Veteran a VA audiology examination in order to determine the current level of severity of his hearing impairment, as well as to associate any additional records of audiological treatment for bilateral hearing loss with the Veteran's claims file. 

The Veteran underwent a VA contracted audiology examination in October 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
75
75
LEFT
30
30
45
75
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 55 decibels in the right ear, and 56.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 94 percent for the left ear.  The examiner noted bilateral sensorineural hearing loss.  He also noted that the Veteran's hearing loss impacted ordinary conditions of daily life, in that the Veteran asks for things to be repeated, listens to television at loud volumes, and receives complaints from others that he unable to hear them. 

Applying the test results of the October 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran underwent another VA contracted audiology examination in August 2016. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
75
LEFT
25
30
35
70
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51.25 decibels in the right ear, and 52.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 90 percent for the left ear. The examiner noted bilateral sensorineural hearing loss.  He also noted that the Veteran's hearing loss impacted ordinary conditions of daily life, in that the Veteran reported difficulty understanding words and hearing properly.

Applying the test results of the August 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In addition to the VA examinations, the medical evidence includes private and VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing, and indicate that he has been fitted for hearing aids; however, they do not include any additional and usable audiometric results from the appeals period.  

IV. Analysis

As the Veteran's hearing loss has been tested with reliable results in January 2010, August 2014, October 2015, and August 2016, and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his August 2016 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant an initial compensable rating.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 0 percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

As noted above, the Veteran has not displayed exceptional patterns of hearing impairment for any period on appeal; therefore, 38 C.F.R. § 4.86 is not for application.

The Board has also considered the lay evidence of record, including the Veteran's reported difficulty hearing conversational speech, watching television and movies, and distinguishing words.  However, the Veteran has not shown that he has specialized training sufficient to identify a worsening level of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In particular, evidence of worsening hearing loss requires audiometric testing and expertise to determine, rather than lay observation alone.  Accordingly, lay evidence as to any worsening of the Veteran's service-connected bilateral hearing loss is not competent evidence.  The Board finds the audiometric testing and findings of the VA examinations discussed above to be significantly more probative than the lay evidence of record.

The Board recognizes that the Veteran submitted two private audiological evaluations in support of his appeal.  While both contain speech discrimination scores, they do not indicate whether the Maryland CNC speech discrimination test was used.  This case was remanded in part to obtain release forms so that VA could contact the health care providers and seek clarification.  As know response was received, such clarification was not obtained.  As these tests are not shown to have used the Maryland CNC test as required for rating purposes, they are of no probative value.

The Board further finds that there is no basis for referral for consideration of an extraschedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any competent evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level II in the right ear and Level III in the left ear, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  

Under these facts, the Board finds that VA has considered this appeal under the facts of record and the evidence of record does not present a disability picture which warrants referral.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


